—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 21, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence exists to support the Board’s decision that claimant voluntarily left her employment without good cause, thereby disqualifying her from receiving unemployment insurance benefits. Claimant quit her job when the employer’s president asked her to repeat an instruction as many as three times to make sure that it was understood by claimant. Testimony reveals that, under the circumstances, this was a reasonable request by the president. In addition, failing to get along with a supervisor does not constitute good cause for leaving one’s employment. To the extent claimant’s testimony differs from the testimony of the employer’s witnesses, this merely presented a credibility question for the Board to resolve.
Mikoll, J. P., Crew III, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.